Citation Nr: 1219326	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-27 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Tennessee Valley Healthcare System in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at the Lincoln Medical Center on June 6, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from October 1992 to December 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2009 decisions of the Department of Veterans Affairs (VA) Tennessee Valley Healthcare System in Murfreesboro, Tennessee.  In June 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran reported to the emergency room at the Lincoln Medical Center on June 6, 2009, complaining of back and neck pain.  

2.  On June 6, 2009, service connection was in effect for a back disability; the Veteran had also been in receipt of a total disability rating based on individual unemployability since November 20, 2011.  

3.  The Veteran's degree of pain and limitation of movement on June 6, 2009 was of such severity that a prudent layperson would have thought that delay in treatment would have been hazardous to health.

4.  VA facilities were not feasibly available to the Veteran on June 6, 2009.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of medical services provided at the Lincoln Medical Center on June 6, 2009 have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. § 17.120 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.  

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2011); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

Prior authorization for the non-VA treatment on June 6, 2009 is not shown.

VA is authorized to reimburse veterans for emergency medical treatment by two statutes - 38 U.S.C. § 1725 and 38 U.S.C. § 1728.  The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary, (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1); see also 38 U.S.C.A. § 1728(c) (stating that the term "emergency treatment" has the meaning given such term in section 1725(f)(1)).

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 C.F.R. § 17.120.

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility under 38 U.S.C.A. § 1728.  Hayes v. Brown, 6 Vet. App. 66, 69 (1993); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), (citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995)).

The Veteran reported to the emergency room at the Lincoln Medical Center on June 6, 2009, complaining of back and neck pain.  She reported past treatment at the VA in Murfreesboro, Tennessee.  Days before, she received an injection and had lower back pain since the injection.  According to the Veteran, she was on her stomach for a long period while getting the injection.  At the emergency room, the Veteran was diagnosed with acute low back pain, prescribed Lortab and Zanaflex, and discharged home.  She was told to go to VA if the pain persisted and to the emergency room as needed.  

At the time of the medical treatment at issue, service connection was in effect for adjustment disorder with depressed mood; chronic mechanical back pain with myofasciitis, status post spinal fusion and Harrington rod fixation for T11 and T12 fractures; status post stress fracture, right foot, with history of ganglion/Morton's neuroma; blepharoplasty, postoperative; and scars, status post wart removal on leg.  The Veteran was awarded a total disability rating based on individual employability effective November 20, 2001.  

As the Veteran sought treatment for back pain on June 6, 2009, at which time service connection was in effect for a back disability (and the Veteran had been in receipt of a TDIU since 2001) the first criterion for reimbursement or payment under 38 U.S.C.A. § 1728 has been met.  

The second criterion requires that the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  The Veteran testified that the day she sought treatment she could not walk, sit down to go to the bathroom, or move.  Board Hearing Tr. at 3.  She also testified that she was worried about being paralyzed and believed that it would have been hazardous to her health to not go to the emergency room.  Board Hearing Tr. at 9-10.  She reported that she had never experienced pain like that before.  Board Hearing Tr. at 9.  When determining whether a Veteran sought emergency treatment, VA must consider whether a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  See 38 U.S.C.A. § 1725(f)(1); see also 38 U.S.C.A. § 1728(c) (stating that the term "emergency treatment" has the meaning given such term in section 1725(f)(1)).  In this case, the Veteran was experiencing pain in her back to a degree that she had never felt before, could not perform even the most basic of survival functions, and feared that this state could become permanent without treatment.  The Board finds that in such a situation a prudent layperson would expect that delay in treatment would be hazardous to health.  As such, these services were rendered in a medical emergency.  

As to the third criterion, the Board finds that no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable.  The Veteran testified that she called the VA helpline prior to seeking treatment and the helpline recommended that with the amount of pain she was having she should go to the local emergency room.  Board Hearing Tr. at 3.  The Veteran also made this assertion in her notice of disagreement and substantive appeal.  While VA records have not been requested to verify this conversation, the Board finds the Veteran's testimony credible in this regard.  The Veteran further testified that with the level of pain she was experiencing she could not make the 90 minute drive to the closest VA facility in Murfreesboro.  Board Hearing Tr. at 4.  The Veteran was living in Fayetteville, Tennessee at the time of treatment.  The closest VA Medical Center was in Murfreesboro, Tennessee, which is more than 50 miles from Fayetteville.  Given the Veteran's debilitating pain, which even precluded using the bathroom, it would not have been reasonable for her to have taken a trip in excess of 50 miles to seek emergency medical treatment.  In this limited circumstance, VA facilities were not feasibly available.  

Given the above, the Board finds that with reasonable doubt resolved in the Veteran's favor the criteria for payment or reimbursement for medical services provided at the Lincoln Medical Center on June 6, 2009, under 38 U.S.C.A. § 1728, have been met.  

ORDER

Entitlement to payment or reimbursement for medical services provided at the Lincoln Medical Center on June 6, 2009 is granted.  




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


